Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and remarks filed on 06/21/2022. In the current amendments, claims 1, 10, and 19 are amended. Claims 1-20 are pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ryali et al. (US 10067760 B2) in view of Walters et al. (US 9172747 B2).
Regarding Claim 1,
Ryali et al. teaches a method implemented on a computer executing instructions to provide a meta digital assistant to users via a computer network, the method comprising (Ryali et al., Col. 2 Lines 1-19, “a system for classifying software production incident tickets is disclosed. In one example, the system comprises at least one processor and a memory communicatively coupled to the at least one processor. The memory stores processor-executable instructions, which, on execution, cause the processor to receive an incident ticket. The processor-executable instructions, on execution, further cause the processor to extract a plurality of keywords from the incident ticket. The processor-executable instructions, on execution, further cause the processor to derive a query vector corresponding to the incident ticket based on the plurality of keywords. The processor-executable instructions, on execution, further cause the processor to classify the incident ticket into at least one of a positive mechanization incident ticket and a negative mechanization incident ticket based on a comparison of the query vector and a plurality of vectors derived from a plurality of past incident tickets” teaches the implementation on a computer executing instructions. FIG. 1 and Col. 3 Lines 51-66, “The system 100 further comprises an IT service management (ITSM) tool 103. The ITSM tool 103 is a service level incident management tool where all incidents are logged as tickets in an incident repository. The ITSM tool 103 is responsible for receiving and processing the incident tickets so as to provide fast and accurate resolution… Similarly, a human user such as the user 102 may also log an incident ticket in the ITSM tool 103” teaches connecting a ITSM tool (corresponds to the meta digital assistant) to the human user. Col. 3 Lines 32-38, “The system 100 comprises an IT infrastructure 101 supporting an organization or an enterprise. The IT infrastructure 101 may include IT systems and devices interconnected by communication networks and running a host of software applications for managing the organization or the enterprise, enabling information processing like archival and retrieval, and enabling work processes, and so forth” teaches the computer network).
receiving, at the computer, input representing a request from a user intended to be filled by a digital assistant having machine executable instructions configured to accomplish a designed task when executed (Ryali et al., FIG. 1 and Col. 3 Lines 65-66, “a human user such as the user 102 may also log an incident ticket in the ITSM tool 103” teaches receiving the input representing an incident ticket (corresponds to a request) from a user. FIG. 3 and Col. 11 Lines 2-7, “As illustrated, each use case 301 representing positive mechanization tickets may be associated with different descriptions 302. Further, each use case 301 may have one or more associated scripts 303 as solution. The use case 301 is represented using similar representation (e.g., vector) as that of the incident ticket” teaches descriptors (corresponds to the digital assistant) being associated with solutions (corresponds to machine executable instructions) that fixes an issue (corresponds to the designed task)). 
upon receiving the data representing the request, extracting, with the meta digital assistant, a user intent from the input representing the request, the user intent indicating a target task desired by the user (Ryali et al., Col. 2 Lines 7-12, “The processor-executable instructions, on execution, further cause the processor to extract a plurality of keywords from the incident ticket. The processor-executable instructions, on execution, further cause the processor to derive a query vector corresponding to the incident ticket based on the plurality of keywords” teaches extracting a plurality of keywords (corresponds to the user intent) from the incident ticket (corresponds to the request) to derive a query vector (corresponds to the target task desired)).
identifying, with the meta digital assistant, a digital assistant capable of fulfilling the target task desired by the user from among a plurality of digital assistants (Ryali et al., Col. 4 Lines 51-, “The preparatory analyzer 107 analyzes all the previously logged incident tickets in the ITSM 103 based on their mechanization status and derives vectors or feature matrices using natural language processing that are subsequently employed for identification or determination of possible mechanization candidates. The preparatory analyzer 107 then updates the SK-Base 109 with these vectors and feature matrices. Additionally, the preparatory analyzer 107 represents the mechanization solutions as knowledge in SK-Base, searches the availability of different mechanization solutions in the SK-Base, and accordingly updates the SK-Base” teaches determining the mechanization solution (corresponds to the digital assistance), with the ISTM (corresponds to the meta digital assistant), to complete the incident ticket (corresponds to the target task). 
submitting the extracted user intent to a trained machine learning model to identify one or more candidate digital assistants whose corresponding designed task matches the target task desired by the user from the extracted user intent, the machine learning model being trained on a set of designed task data gathered from the plurality of digital assistants and a plurality of user intents extracted from a plurality of requests from users (Ryali et al., Fig. 3 and Col. 5 Lines 43-51, “The preparatory analyzer 201 acquires all the past (i.e., previously logged) incident tickets from the ITSM tool as training data at step 204. In some embodiments, the training data may be selected manually based on an empirical knowledge of the data. The manual selection may be performed in consultation with domain experts such as automation domain expert, operational engineers, and so forth. The past incident tickets 205 are then categorized based on their known mechanization status at step 206” teaches the preparatory analyzer (corresponds to the trained machine learning model) acquiring past incidents reports (corresponds to the extracted user intent and trained data) to determine the automated solution (corresponds to the digital assistant) for the request). 
… responsive to identifying the at least one digital assistant, invoking, by the meta digital assistant, the identified digital assistant to execute corresponding machine executable instructions to accomplish the corresponding designed task to effectuate the extracted user intent (Ryali et al., Fig. 2 and Col. 5 Lines 12-20, “The processor-executable instructions, on execution, further cause the processor to classify the incident ticket into at least one of a positive mechanization incident ticket and a negative mechanization incident ticket based on a comparison of the query vector and a plurality of vectors derived from a plurality of past incident tickets. The plurality of vectors are derived based on a plurality of keywords and their corresponding occurrences in the plurality of past incident tickets” teaches the execution of process-executable instructions to determine a plurality of vectors (corresponds to the plurality of digital assistant) to solve the incident report (corresponds to the designated task from the user request)).  
Ryali et al. does not appear to explicitly teach wherein each of the one or more identified candidate digital assistants is capable of intelligently interacting in conversation with the user to accomplish the target task; and utilizing a set of rules to select the digital assistant from the one or more identified candidate digital assistants based on the extracted user intent
However, Walters et al., teaches wherein each of the one or more identified candidate digital assistants is capable of intelligently interacting in conversation with the user to accomplish the target task (Walters et al., Col. 7 Lines 4-10, “As used herein, a “dialog” is a conversational exchange between two or more participants consisting of a generally unstructured sequence of natural language contributions in the form of requests, responses, statements and the like. A dialog is an interaction sequence that actually occurs (i.e., in run-time) during a conversation exchange between a user and a natural language system” teaches a dialog being a conversational exchange between a user and a natural language system (corresponds to the digital assistants). Col. 16-17 Lines 61-67 and 1-22, “Interaction environment 401 normally comprises a dialog interface 410 and an interaction processing core engine 403. Dialog interface 410 performs functions necessary for media-specific interactions with users. A principal role of dialog interface 410 is to receive input from a user in order that interaction engine core 403 can successfully determine a user's meaning (and the user's intent), and to provide feedback or responses back to the user. For example, when interactions are conducted using speech interfaces, interaction may be either via a phone 414 (for example when a virtual assistant is used in place of a conventional IVR application) or via a dedicated voice application 413 (for example when a user of a mobile application or a web site interacts with a virtual assistant using an application, and no phone is involved). In either case (or indeed in other cases, such as embodiments where other means of exchanging voice communications via audio signals—of which many are known in the art—are used, such as interaction with a building control virtual assistant using an intercom system), it is generally necessary to convert speech input into some form of text, and conversely to convert text output into some form of speech output (although, it should be noted, there are limited means known in the art for analyzing speech signals directly—known in the art as speech analytics technologies—and these could be used directly to infer user meaning and intent). Normally this is done by a voice-to-text conversion layer within dialog interface 410, comprising an automated speech recognition (ASR) engine 411 and a text-to-speech (TTS) engine 412” teaches a dialog interface for interacting with the user to determines the intention of the user request (corresponds accomplishing the target task).
utilizing a set of rules to select the digital assistant from the one or more identified candidate digital assistants based on the extracted user intent (Walters et al., Col. 8 Lines 13-15, “a “language recognition rule” is a specific type of condition built up from language objects and used for capturing natural language expressions. For example, a language recognition rule can be used to interpret or capture the intention of a user request” teaches a language recognizable rule (corresponds to the set of rules) that determines the intention of the user request that connects the user to the selected virtual assistant (corresponds to the digital assistant)).
Ryali et al. in view of Walters et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “digital assistant”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Ryali et al. with Walters et al., with motivation wherein each of the one or more identified candidate digital assistants is capable of intelligently interacting in conversation with the user to accomplish the target task; and utilizing a set of rules to select the digital assistant from the one or more identified candidate digital assistants based on the extracted user intent. “It should also be apparent that, among other things, a plurality of virtual assistant networks operating as described herein may in effect provide a “network of knowledge”, wherein a user can interact with a host VA by querying it for information, and the host VA can access a potentially very extensive network of VAs, each of which possesses at least a knowledge base, thereby making the entire network of knowledge bases accessible in a natural way to a user via a single virtual assistant user interface” (Walters et al., Col. 39 Lines 26-34). The proposed teaching is beneficial in that it allows users to access the entire network of knowledge bases with a single virtual assistant user interface.
Regarding Claim 2,
Ryali et al. in view of Walters et al. teaches the method of claim 1, 
Ryali et al. further teaches further comprising responsive to identifying the digital assistant, presenting the one or more identified candidate digital assistants to the user along with explanatory information (Ryali et al., Col. 14 Lines 6-16, “The control logic 600 further includes the step of determining if the incident ticket is a positive mechanization incident ticket or not at step 614. If the incident ticket is positive mechanization incident ticket, then the control logic 600 includes the step of resolving the incident ticket using an existing solution at step 615. In some embodiments, resolving at step 615 may further comprise identifying the existing solution from a plurality of existing solutions indexed in a knowledge repository (i.e., SK-Base) at step 616, and invoking one or more scripts associated with the existing solution at step 617” teaches identifying a solution (corresponds to the digital assistant) from a plurality of existing solutions, to resolve the user’s incident report, and invoking one or more scripts (corresponds to the explanatory information) connected to the solution).
Regarding Claim 3,
Ryali et al. in view of Walters et al. teaches the method of claim 2 further comprising: 
Walters et al. further teaches receiving a selection from the user indicating that one of the one or more identified candidate digital assistants should be engaged (Walters et al., Col. 4 Lines 12-24, “The host virtual assistant may then select one of the virtual assistants from the list provided by the broker and contact that virtual assistant with the request directly (typically, using contact information such as IP address that is provided by the broker with the list of eligible virtual assistants). In other embodiments, the host may exercise more direct control, selecting a virtual assistant and connecting the host virtual assistant to the selected virtual assistant, or even receiving responses to the user's request from a plurality of virtual assistants and returning either a list of responses (with or without information concerning which virtual assistant provided each response) or a single response selected by the broker” teaches identifying from a plurality of virtual assistants either a list of responds or a single response based on the user’s request that was received).
Ryali et al. in view of Walters et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “digital assistant”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Ryali et al. with Walters et al., with motivation of receiving a selection from the user indicating that one of the one or more identified candidate digital assistants should be engaged. “It should also be apparent that, among other things, a plurality of virtual assistant networks operating as described herein may in effect provide a “network of knowledge”, wherein a user can interact with a host VA by querying it for information, and the host VA can access a potentially very extensive network of VAs, each of which possesses at least a knowledge base, thereby making the entire network of knowledge bases accessible in a natural way to a user via a single virtual assistant user interface” (Walters et al., Col. 39 Lines 26-34). The proposed teaching is beneficial in that it allows users to access the entire network of knowledge bases with a single virtual assistant user interface.
Ryali et al. further teaches in response to the received selection, invoking, by the meta digital assistant, the identified digital assistant to execute corresponding machine executable instructions to accomplish the corresponding designed task to effectuate the extracted user intent (Ryali et al., Col. 2 Lines 4-20, “The memory stores processor-executable instructions, which, on execution, cause the processor to receive an incident ticket. The processor-executable instructions, on execution, further cause the processor to extract a plurality of keywords from the incident ticket. The processor-executable instructions, on execution, further cause the processor to derive a query vector corresponding to the incident ticket based on the plurality of keywords. The processor-executable instructions, on execution, further cause the processor to classify the incident ticket into at least one of a positive mechanization incident ticket and a negative mechanization incident ticket based on a comparison of the query vector and a plurality of vectors derived from a plurality of past incident tickets. The plurality of vectors are derived based on a plurality of keywords and their corresponding occurrences in the plurality of past incident tickets” teaches the execution of processor-executable instructions to complete the incident ticket sent by the user).  
Regarding Claim 4,
Ryali et al. in view of Walters et al. teaches the method of claim 1, 
Walters et al. further teaches further comprising responsive to identifying the digital assistant, presenting the one or more identified candidate digital assistants to the user (Walters et al., FIG. 13 and Col. 29 Lines 20-33, “a plurality of virtual assistants 1311 may be connected to the Internet 1301 or another appropriate communications network, such as to receive requests from user devices 1320. A user device may be any suitable network-connected device, such as a telephone 1321, smartphone 1322, tablet computing device 1323, or any other such device according to the invention. As illustrated, virtual assistants 1311 may be in communication with each other, such as to interact as needed during the fulfillment of a user's request, for example if one virtual assistant (VA) is more suitable for handling the request than another. In such an instance, the request may be sent from the original “host” VA to the more capable “target” VA for fulfillment, and the result then sent back to the host for presentation to the user” teaches presenting the virtual assistant to the user based on a plurality of virtual assistants).
Ryali et al. in view of Walters et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “digital assistant”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Ryali et al. with Walters et al., with motivation of further comprising responsive to identifying the digital assistant, presenting the one or more identified candidate digital assistants to the user. “It should also be apparent that, among other things, a plurality of virtual assistant networks operating as described herein may in effect provide a “network of knowledge”, wherein a user can interact with a host VA by querying it for information, and the host VA can access a potentially very extensive network of VAs, each of which possesses at least a knowledge base, thereby making the entire network of knowledge bases accessible in a natural way to a user via a single virtual assistant user interface” (Walters et al., Col. 39 Lines 26-34). The proposed teaching is beneficial in that it allows users to access the entire network of knowledge bases with a single virtual assistant user interface.
Regarding Claim 5,
Ryali et al. in view of Walters et al. teaches the method of claim 1 
Ryali et al. further teaches further comprising collecting completion data comprising one or more of (Ryali et al., Col. 13 Lines 35-39, “the control logic 600 includes the steps of acquiring past incident tickets from the ITSM at step 601, and categorizing the past incident tickets into at least 2 categories based on their corresponding mechanization status at step 602” teaches acquiring past incident tickets (corresponds to completion data)).
Walters et al. further teaches an indication of whether or not the request was completed (Walters et al., Col. 34 Lines 56-63, “In a particular embodiment, virtual assistant core 912 may provide a report to user 930 on the status of tasks in task queue 904. For example, a list may be presented with a list (for example via a graphical user interface such as a screen of a tablet device) of tasks that may have been completed, a percentage completion on tasks that may only be partially complete, and a list of tasks that where processing may not have been attempted” teaches providing a report to user indicating whether a list of tasks that may have been completed or a list of task that may not have been attempted).
a time measure of how long the request took until completion or abandonment (Walters et al., Col. 34 Lines 9-10, “a duration required to complete a task may be stored for each task in task queue 904” teaches a task queue that stores the duration required to complete a task). 
or a dialog step measure of how many steps in a dialog until completion or abandonment (Walters et al., Col. 7 Lines 9-10, “A dialog is an interaction sequence that actually occurs (i.e., in run-time) during a conversation exchange between a user and a natural language System” teaches a dialog interaction sequence between a user and natural language system. Col. 7 Lines 34-37, “Natural language systems carry out their function using dialogs, which can be thought of also as the actual, as executed, sequence of interaction steps between a user and a natural language system” teaches the natural language system carrying out functions utilizing dialogs interaction steps between a user and a natural language system.).  
Ryali et al. in view of Walters et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “digital assistant”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Ryali et al. with Walters et al., with motivation of an indication of whether or not the request was completed; a time measure of how long the request took until completion or abandonment; or a dialog step measure of how many steps in a dialog until completion or abandonment. “It should also be apparent that, among other things, a plurality of virtual assistant networks operating as described herein may in effect provide a “network of knowledge”, wherein a user can interact with a host VA by querying it for information, and the host VA can access a potentially very extensive network of VAs, each of which possesses at least a knowledge base, thereby making the entire network of knowledge bases accessible in a natural way to a user via a single virtual assistant user interface” (Walters et al., Col. 39 Lines 26-34). The proposed teaching is beneficial in that it allows users to access the entire network of knowledge bases with a single virtual assistant user interface.
Regarding Claim 6,
Ryali et al. in view of Walters et al. teaches the method of claim 1 further comprising collecting one or more of: 
Walters et al. further teaches which one or more of the identified candidate digital assistants the user prefers (Walters et al., Col. 9 Lines 53-58, “A VA broker may determine the best suitable target VAs based on various criteria, such as but not limited to the user's natural language input, statistical information about VA targets (user satisfaction, usage patterns etc), structured information provided by the host (user preferences, location details, language preferences)” teaches determining the best suitable virtual assistant for the user based on information provided by the host, such as user preferences). 
a relative indication of whether the user prefers one digital assistant attribute over another (Walters et al., Col. 21 Lines 18-23, “Time-based analysis module 456 is typically a graphical user interface element that allows an analyst or other authorized user to configure, conduct, schedule, and view the results of various analyses of one or more time-based behaviors of natural language interaction applications and/or their users” teaches the utilization of user’s habits and preferences to tailor natural language interaction engine. This will better serve the customers by allowing the natural language interaction engine to learn what attributes the user prefers from the virtual assistant).
an indication of a digital assistant attribute the user prefers (Walters et al., Col. 25 Lines 8-15, “Once PA 602 registers with virtual assistant network 601, a record is created, or updated, in PA description database 603 describing user preferences (for example a user's hobbies, areas of interest Such as genres of literature and movies that she likes, other likes and dislikes, other demographical information, personal information, user specific data, payment information, device dependent/independent settings, etc.)” teaches a personal assistant is given to the user that is tailored to the user based on user preferences (from collection of explicit or implicit user information), to better serve the user).
Ryali et al. in view of Walters et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “digital assistant”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Ryali et al. with Walters et al., with motivation of which one or more of the identified candidate digital assistants the user prefers; a relative indication of whether the user prefers one digital assistant attribute over another; an indication of a digital assistant attribute the user prefers. “It should also be apparent that, among other things, a plurality of virtual assistant networks operating as described herein may in effect provide a “network of knowledge”, wherein a user can interact with a host VA by querying it for information, and the host VA can access a potentially very extensive network of VAs, each of which possesses at least a knowledge base, thereby making the entire network of knowledge bases accessible in a natural way to a user via a single virtual assistant user interface” (Walters et al., Col. 39 Lines 26-34). The proposed teaching is beneficial in that it allows users to access the entire network of knowledge bases with a single virtual assistant user interface.
Regarding Claim 7,
Ryali et al. in view of Walters et al. teaches the method of claim 1, 
Walters et al. further teaches further comprising enumerating skills implemented by the plurality of digital assistants and mapping the enumerated skills into a taxonomy used to describe all enumerated skills implemented by the plurality of digital assistants (Walters et al., Col. 2 Lines 21-23, “the use of a virtual assistant broker that may be used to manage a number of virtual assistants in a networked fashion” teaches the management of a plurality of virtual assistants with the use of a virtual assistant broker that are mapped based off skills).  
Ryali et al. in view of Walters et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “digital assistant”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Ryali et al. with Walters et al., with motivation of further comprising enumerating skills implemented by the plurality of digital assistants and mapping the enumerated skills into a taxonomy used to describe all enumerated skills implemented by the plurality of digital assistants. “It should also be apparent that, among other things, a plurality of virtual assistant networks operating as described herein may in effect provide a “network of knowledge”, wherein a user can interact with a host VA by querying it for information, and the host VA can access a potentially very extensive network of VAs, each of which possesses at least a knowledge base, thereby making the entire network of knowledge bases accessible in a natural way to a user via a single virtual assistant user interface” (Walters et al., Col. 39 Lines 26-34). The proposed teaching is beneficial in that it allows users to access the entire network of knowledge bases with a single virtual assistant user interface.
Regarding Claim 10,
Ryali et al. teaches a computer system, comprising (Ryali et al., FIG. 7 and Col. 14 Lines 48-57, “The disclosed methods and systems may be implemented on a conventional or a general-purpose computer system, such as a personal computer (PC) or server computer. Referring now to FIG. 7, a block diagram of an exemplary computer system 701 for implementing embodiments consistent with the present disclosure is illustrated. Variations of computer system 701 may be used for implementing system 100 and incident classification and resolution engine 200 for classifying and resolving software production incident tickets” teaches a computer system) 
a processor and device-storage media having executable instructions which, when executed by the processor, cause the computer system to provide a meta digital assistant and to perform operations comprising (Ryali et al., Col. 2 Lines 22-39, “a non-transitory computer-readable medium storing computer-executable instructions for classifying software production incident tickets is disclosed. In one example, the stored instructions, when executed by a processor, cause the processor to receive an incident ticket. The stored instructions, when executed by the processor, further cause the processor to extract a plurality of keywords from the incident ticket. The stored instructions, when executed by the processor, further cause the processor to derive a query vector corresponding to the incident ticket based on the plurality of keywords. The stored instructions, when executed by the processor, further cause the processor to classify the incident ticket into at least one of a positive mechanization incident ticket and a negative mechanization incident ticket based on a comparison of the query vector and a plurality of vectors derived from a plurality of past incident tickets” teaches a processor and a non-transitory computer-readable medium (corresponds to the device-storage media) consisting of computer-executable instructions. Col. 3 Lines 51-56, “The system 100 further comprises an IT service management (ITSM) tool 103. The ITSM tool 103 is a service level incident management tool where all incidents are logged as tickets in an incident repository. The ITSM tool 103 is responsible for receiving and processing the incident tickets so as to provide fast and accurate resolution” teaches the system comprising of an IT service management tool (corresponds to the meta digital assistant) performs services and operations). 
receiving, at the computer system, input representing a request from a user intended to be filled by a digital assistant having machine executable instructions configured to accomplish a designed task when executed (Ryali et al., Col. 2 Lines 22-39, “a non-transitory computer-readable medium storing computer-executable instructions for classifying software production incident tickets is disclosed. In one example, the stored instructions, when executed by a processor, cause the processor to receive an incident ticket. The stored instructions, when executed by the processor, further cause the processor to extract a plurality of keywords from the incident ticket. The stored instructions, when executed by the processor, further cause the processor to derive a query vector corresponding to the incident ticket based on the plurality of keywords. The stored instructions, when executed by the processor, further cause the processor to classify the incident ticket into at least one of a positive mechanization incident ticket and a negative mechanization incident ticket based on a comparison of the query vector and a plurality of vectors derived from a plurality of past incident tickets” teaches the execution of instructions, causing the receiving of an incident ticket (corresponds to the input representing a request) that is filled by mechanization solutions (corresponds to the digital assistant)).
upon receiving the data representing the request, extracting, with the meta digital assistant, a user intent from the input representing the request, the user intent indicating a target task desired by the user (Ryali et al., Col. 2 Lines 7-12, “The processor-executable instructions, on execution, further cause the processor to extract a plurality of keywords from the incident ticket. The processor-executable instructions, on execution, further cause the processor to derive a query vector corresponding to the incident ticket based on the plurality of keywords” teaches extracting a plurality of keywords (corresponds to the user intent) from the incident ticket (corresponds to the request) to derive a query vector (corresponds to the target task desired)).
based on the extracted user intent, deriving a skill used to achieve the extracted user intent (Ryali et al., FIG. 5 and Col. 12 Lines 35-40, “the control logic 500 includes the steps of receiving an incident ticket at step 501, extracting a plurality of keywords from the incident ticket at step 502, and deriving a query vector corresponding to the incident ticket based on the plurality of keywords at step 503” teaches extracting the keywords (corresponds to the intent) from the incident ticket to derive a query vector (corresponds to skill used to achieve the target task)).  
identifying, with the meta digital assistant, a digital assistant capable of fulfilling the target task desired by the user from among a plurality of digital assistants, including (Ryali et al., FIG. 6, teaches the steps for the ITSM pre-processing the incident ticket which then identifies existing solution (corresponds to the digital assistant) from a plurality of existing solutions. The script corresponding to the existing solution is then used to resolve the incident ticket (corresponds to fulfilling the target task)).
submitting the extracted user intent to a trained machine learning model to identify one or more candidate digital assistants whose corresponding designed task matches the target task from the extracted user intent, the machine learning model being trained on a set of designed task data gathered from the plurality of digital assistants and a plurality of user intents extracted from a plurality of requests from users (Ryali et al., FIG. 2 and Col. 8 Lines 36-38, “The run-time analyzer 202 receives the incident ticket from the ITSM tool or the event correlation engine as test data or run-time data at step 210” teaches the incident tickets with keywords are sent to the run-time analyzer (corresponds to the trained machine learning model). Col. 10 Lines 53-61, “the run-time analyzer 202 resolves such incident ticket using an existing solution at step 219. As will be described in greater detail in conjunction with FIGS. 3 and 4, this is achieved by first identifying the existing solution from a plurality of existing solutions indexed in the SK-Base 203 (i.e., the knowledge repository) based on the incident ticket and then invoking one or more scripts associated with the existing solution to resolve the ticket” teaches the run-time analyzer identifying an existing solution from a plurality of existing solution (corresponds to the one or more candidate digital assistants) based on the incident ticket (corresponds to the target task from the extracted user intent)).
… responsive to the ranking, invoking, by the meta digital assistant, the identified digital assistant to execute corresponding machine executable instructions to accomplish the corresponding designed task to effectuate the user intent-7-Application No. 15/866,257Attorney Docket No. 403407-US-NP (Ryali et al., Fig. 2 and Col. 5 Lines 12-20, “The processor-executable instructions, on execution, further cause the processor to classify the incident ticket into at least one of a positive mechanization incident ticket and a negative mechanization incident ticket based on a comparison of the query vector and a plurality of vectors derived from a plurality of past incident tickets. The plurality of vectors are derived based on a plurality of keywords and their corresponding occurrences in the plurality of past incident tickets” teaches the execution of process-executable instructions to determine a plurality of vectors (corresponds to the plurality of digital assistant) to solve the incident report (corresponds to the designated task from the user request)).
Ryali et al. does not appear to explicitly teach wherein each of the one or more identified candidate digital assistants is capable of intelligently interacting in conversation with the user to accomplish the target task; assembling a score for performing the skill for each of the one or more candidate digital assistants; ranking the one or more candidate digital assistants by the assembled score to identify the digital assistant as a top ranked digital assistant
However, Walters et al., teaches wherein each of the one or more identified candidate digital assistants is capable of intelligently interacting in conversation with the user to accomplish the target task (Walters et al., Col. 7 Lines 4-10, “As used herein, a “dialog” is a conversational exchange between two or more participants consisting of a generally unstructured sequence of natural language contributions in the form of requests, responses, statements and the like. A dialog is an interaction sequence that actually occurs (i.e., in run-time) during a conversation exchange between a user and a natural language system” teaches a dialog being a conversational exchange between a user and a natural language system (corresponds to the digital assistants). Col. 16-17 Lines 61-67 and 1-22, “Interaction environment 401 normally comprises a dialog interface 410 and an interaction processing core engine 403. Dialog interface 410 performs functions necessary for media-specific interactions with users. A principal role of dialog interface 410 is to receive input from a user in order that interaction engine core 403 can successfully determine a user's meaning (and the user's intent), and to provide feedback or responses back to the user. For example, when interactions are conducted using speech interfaces, interaction may be either via a phone 414 (for example when a virtual assistant is used in place of a conventional IVR application) or via a dedicated voice application 413 (for example when a user of a mobile application or a web site interacts with a virtual assistant using an application, and no phone is involved). In either case (or indeed in other cases, such as embodiments where other means of exchanging voice communications via audio signals—of which many are known in the art—are used, such as interaction with a building control virtual assistant using an intercom system), it is generally necessary to convert speech input into some form of text, and conversely to convert text output into some form of speech output (although, it should be noted, there are limited means known in the art for analyzing speech signals directly—known in the art as speech analytics technologies—and these could be used directly to infer user meaning and intent). Normally this is done by a voice-to-text conversion layer within dialog interface 410, comprising an automated speech recognition (ASR) engine 411 and a text-to-speech (TTS) engine 412” teaches a dialog interface for interacting with the user to determines the intention of the user request (corresponds accomplishing the target task).
assembling a score for performing the skill for each of the one or more candidate digital assistants (Walters et al., Col. 31 Lines 59-65, “Once a task is added task queue 904, effort score calculator 902 determines what may be required to complete the task. For example, one or more of the following attributes may be stored as parameters of a task to identify effort required to complete a task and assist in determining when and under what conditions tasks may be performed” teaches an effort score calculator that computes an effort score (corresponds to the score) to determine the effort and assistant (corresponds to the skill) required to complete a task. Col. 33 Lines 23-30, “virtual assistant core 912 may be able to complete high-effort tasks, that is tasks that are deemed to require a larger than typical effort as determined by effort score calculator 902. For example, booking a flight with other virtual assistant 810 that may require a back and forth dialog with user 930. As such, reprioritization process 905 may reprioritize tasks in task queue 904 accordingly” teaches the virtual assistants (corresponds to the digital assistants) utilizing the effort score (corresponds to the score) to determine the effort (corresponds to the skill) required to complete the task). 
ranking the one or more candidate digital assistants by the assembled score to identify the digital assistant as a top ranked digital assistant (Walters et al., Col. 33 Lines 23-30, “virtual assistant core 912 may be able to complete high-effort tasks, that is tasks that are deemed to require a larger than typical effort as determined by effort score calculator 902. For example, booking a flight with other virtual assistant 810 that may require a back and forth dialog with user 930. As such, reprioritization process 905 may reprioritize tasks in task queue 904 accordingly” teaches ranking virtually assistant by the effort score to reprioritize tasks for the best virtual assistant to complete the task). 
 Ryali et al. in view of Walters et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “digital assistant”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Ryali et al. with Walters et al., with motivation wherein each of the one or more identified candidate digital assistants is capable of intelligently interacting in conversation with the user to accomplish the target task; assembling a score for performing the skill for each of the one or more candidate digital assistants; ranking the one or more candidate digital assistants by the assembled score to identify the digital assistant as a top ranked digital assistant. “It should also be apparent that, among other things, a plurality of virtual assistant networks operating as described herein may in effect provide a “network of knowledge”, wherein a user can interact with a host VA by querying it for information, and the host VA can access a potentially very extensive network of VAs, each of which possesses at least a knowledge base, thereby making the entire network of knowledge bases accessible in a natural way to a user via a single virtual assistant user interface” (Walters et al., Col. 39 Lines 26-34). The proposed teaching is beneficial in that it allows users to access the entire network of knowledge bases with a single virtual assistant user interface.
Regarding Claim 11,
Ryali et al. in view of Walters et al. teaches the computer system of claim 10 
Ryali et al. further teaches wherein the operations further comprises presenting the top ranked digital assistant to the user along with explanatory information (Ryali et al., Col. 14 Lines 6-16, “The control logic 600 further includes the step of determining if the incident ticket is a positive mechanization incident ticket or not at step 614. If the incident ticket is positive mechanization incident ticket, then the control logic 600 includes the step of resolving the incident ticket using an existing solution at step 615. In some embodiments, resolving at step 615 may further comprise identifying the existing solution from a plurality of existing solutions indexed in a knowledge repository (i.e., SK-Base) at step 616, and invoking one or more scripts associated with the existing solution at step 617” teaches identifying a solution (corresponds to the top ranked digital assistant) from a plurality of existing solutions, to resolve the user’s incident report, and invoking one or more scripts (corresponds to the explanatory information) connected to the solution). 
Regarding Claim 12,
Ryali et al. in view of Walters et al. teaches the computer system of claim 11 wherein the operations further include: 
Walters et al. further teaches receiving a selection from the user indicating that one of the candidate digital assistants should be engaged (Walters et al., Col. 4 Lines 12-24, “The host virtual assistant may then select one of the virtual assistants from the list provided by the broker and contact that virtual assistant with the request directly (typically, using contact information such as IP address that is provided by the broker with the list of eligible virtual assistants). In other embodiments, the host may exercise more direct control, selecting a virtual assistant and connecting the host virtual assistant to the selected virtual assistant, or even receiving responses to the user's request from a plurality of virtual assistants and returning either a list of responses (with or without information concerning which virtual assistant provided each response) or a single response selected by the broker” teaches identifying from a plurality of virtual assistants either a list of responds or a single response based on the user’s request that was received).
Ryali et al. in view of Walters et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “digital assistant”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Ryali et al. with Walters et al., with motivation of receiving a selection from the user indicating that one of the candidate digital assistants should be engaged. “It should also be apparent that, among other things, a plurality of virtual assistant networks operating as described herein may in effect provide a “network of knowledge”, wherein a user can interact with a host VA by querying it for information, and the host VA can access a potentially very extensive network of VAs, each of which possesses at least a knowledge base, thereby making the entire network of knowledge bases accessible in a natural way to a user via a single virtual assistant user interface” (Walters et al., Col. 39 Lines 26-34). The proposed teaching is beneficial in that it allows users to access the entire network of knowledge bases with a single virtual assistant user interface.
Ryali et al. further teaches in response to the received selection, invoking, by the meta digital assistant, the identified digital assistant to execute corresponding machine executable instructions to accomplish the corresponding designed task to effectuate the extracted user intent (Ryali et al., Col. 2 Lines 4-20, “The memory stores processor-executable instructions, which, on execution, cause the processor to receive an incident ticket. The processor-executable instructions, on execution, further cause the processor to extract a plurality of keywords from the incident ticket. The processor-executable instructions, on execution, further cause the processor to derive a query vector corresponding to the incident ticket based on the plurality of keywords. The processor-executable instructions, on execution, further cause the processor to classify the incident ticket into at least one of a positive mechanization incident ticket and a negative mechanization incident ticket based on a comparison of the query vector and a plurality of vectors derived from a plurality of past incident tickets. The plurality of vectors are derived based on a plurality of keywords and their corresponding occurrences in the plurality of past incident tickets” teaches the execution of processor-executable instructions to complete the incident ticket sent by the user).  
Regarding Claim 13,
Ryali et al. in view of Walters et al. teaches the computer system of claim 12 wherein deriving the skill from the intent comprises one or more of: 
Walters et al. further teaches utilizing a set of rules or a data mapping to derive a skill from the user intent (Walters et al., Col. 8 Lines 13-15, “a “language recognition rule” is a specific type of condition built up from language objects and used for capturing natural language expressions. For example, a language recognition rule can be used to interpret or capture the intention of a user request” teaches a language recognizable rule (corresponds to the set of rules) that determines the intention of the user request (corresponds to deriving a skill) that connects the user to the selected virtual assistant (corresponds to the digital assistant)).
Ryali et al. in view of Walters et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “digital assistant”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Ryali et al. with Walters et al., with motivation of utilizing a set of rules or a data mapping to derive a skill from the user intent. “It should also be apparent that, among other things, a plurality of virtual assistant networks operating as described herein may in effect provide a “network of knowledge”, wherein a user can interact with a host VA by querying it for information, and the host VA can access a potentially very extensive network of VAs, each of which possesses at least a knowledge base, thereby making the entire network of knowledge bases accessible in a natural way to a user via a single virtual assistant user interface” (Walters et al., Col. 39 Lines 26-34). The proposed teaching is beneficial in that it allows users to access the entire network of knowledge bases with a single virtual assistant user interface.
Ryali et al. further teaches utilizing a trained machine learning model to derive a skill from the user intent (Ryali et al., Col. 8 Lines 37-45, “The run-time analyzer 202 receives the incident ticket from the ITSM tool or the event correlation engine as test data or run-time data at step 210. As stated above, the event correlation engine provides automatically captured incident tickets while the ITSM tool provides manually logged incident tickets to the run-time analyzer 202. The incident ticket 211 is then pre-processed at step 212 so as to extract a concise or a representative description of the ticket from the initially provided description” teaches utilizing the run-time analyzer (corresponds to the trained machine learning model) to extract a concise or a representative description (corresponds to the skill) of the incident ticket (corresponds to the user intent)).  
Regarding Claim 14,
Ryali et al. in view of Walters et al. teaches the computer system of claim 10 
Walters et al. further teaches wherein the operations further comprise responsive to identifying the digital assistant, presenting the one or more identified candidate digital assistants to the user (Walters et al., FIG. 13 and Col. 29 Lines 20-33, “a plurality of virtual assistants 1311 may be connected to the Internet 1301 or another appropriate communications network, such as to receive requests from user devices 1320. A user device may be any suitable network-connected device, such as a telephone 1321, smartphone 1322, tablet computing device 1323, or any other such device according to the invention. As illustrated, virtual assistants 1311 may be in communication with each other, such as to interact as needed during the fulfillment of a user's request, for example if one virtual assistant (VA) is more suitable for handling the request than another. In such an instance, the request may be sent from the original “host” VA to the more capable “target” VA for fulfillment, and the result then sent back to the host for presentation to the user” teaches presenting the virtual assistant to the user based on a plurality of virtual assistants).
Ryali et al. in view of Walters et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “digital assistant”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Ryali et al. with Walters et al., with motivation wherein the operations further comprise responsive to identifying the digital assistant, presenting the one or more identified candidate digital assistants to the user. “It should also be apparent that, among other things, a plurality of virtual assistant networks operating as described herein may in effect provide a “network of knowledge”, wherein a user can interact with a host VA by querying it for information, and the host VA can access a potentially very extensive network of VAs, each of which possesses at least a knowledge base, thereby making the entire network of knowledge bases accessible in a natural way to a user via a single virtual assistant user interface” (Walters et al., Col. 39 Lines 26-34). The proposed teaching is beneficial in that it allows users to access the entire network of knowledge bases with a single virtual assistant user interface.
  Regarding Claim 15,
Ryali et al. in view of Walters et al. teaches the computer system of claim 10 
Ryali et al. further teaches further comprising collecting completion data of one or more of (Ryali et al., Col. 13 Lines 35-39, “the control logic 600 includes the steps of acquiring past incident tickets from the ITSM at step 601, and categorizing the past incident tickets into at least 2 categories based on their corresponding mechanization status at step 602” teaches acquiring past incident tickets (corresponds to completion data)).
Walters et al. further teaches an indication of whether or not the request was completed (Walters et al., Col. 34 Lines 56-63, “In a particular embodiment, virtual assistant core 912 may provide a report to user 930 on the status of tasks in task queue 904. For example, a list may be presented with a list (for example via a graphical user interface such as a screen of a tablet device) of tasks that may have been completed, a percentage completion on tasks that may only be partially complete, and a list of tasks that where processing may not have been attempted” teaches providing a report to user indicating whether a list of tasks that may have been completed or a list of task that may not have been attempted).
a time measure of how long the request took until completion or abandonment (Walters et al., Col. 34 Lines 9-10, “a duration required to complete a task may be stored for each task in task queue 904” teaches a task queue that stores the duration required to complete a task).
a dialog step measure of how many steps in a dialog until completion or abandonment (Walters et al., Col. 7 Lines 9-10, “A dialog is an interaction sequence that actually occurs (i.e., in run-time) during a conversation exchange between a user and a natural language System” teaches a dialog interaction sequence between a user and natural language system. Col. 7 Lines 34-37, “Natural language systems carry out their function using dialogs, which can be thought of also as the actual, as executed, sequence of interaction steps between a user and a natural language system” teaches the natural language system carrying out functions utilizing dialogs interaction steps between a user and a natural language system.).  
Ryali et al. in view of Walters et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “digital assistant”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Ryali et al. with Walters et al., with motivation of an indication of whether or not the request was completed; a time measure of how long the request took until completion or abandonment; or a dialog step measure of how many steps in a dialog until completion or abandonment. “It should also be apparent that, among other things, a plurality of virtual assistant networks operating as described herein may in effect provide a “network of knowledge”, wherein a user can interact with a host VA by querying it for information, and the host VA can access a potentially very extensive network of VAs, each of which possesses at least a knowledge base, thereby making the entire network of knowledge bases accessible in a natural way to a user via a single virtual assistant user interface” (Walters et al., Col. 39 Lines 26-34). The proposed teaching is beneficial in that it allows users to access the entire network of knowledge bases with a single virtual assistant user interface.
 Regarding Claim 16,
Ryali et al. in view of Walters et al. teaches the computer system of claim 10 
Walters et al. further teaches further comprising collecting explicit or implicit user information comprising one or more of (Walters et al., Col. 9 Lines 53-58, “A VA broker may determine the best suitable target VAs based on various criteria, such as but not limited to the user's natural language input, statistical information about VA targets (user satisfaction, usage patterns etc), structured information provided by the host (user preferences, location details, language preferences)” teaches the collection explicit and implicit user information to help in determining the target virtual assistants)
which digital assistant the user prefers (Walters et al., Col. 9 Lines 53-58, “A VA broker may determine the best suitable target VAs based on various criteria, such as but not limited to the user's natural language input, statistical information about VA targets (user satisfaction, usage patterns etc), structured information provided by the host (user preferences, location details, language preferences)” teaches determining the best suitable virtual assistant for the user based on information provided by the host, such as user preferences).
a relative indication of whether the user prefers one digital assistant attribute over another (Walters et al., Col. 21 Lines 18-23, “Time-based analysis module 456 is typically a graphical user interface element that allows an analyst or other authorized user to configure, conduct, schedule, and view the results of various analyses of one or more time-based behaviors of natural language interaction applications and/or their users” teaches the utilization of user’s habits and preferences to tailor natural language interaction engine. This will better serve the customers by allowing the natural language interaction engine to learn what attributes the user prefers from the virtual assistant).
an indication of a digital assistant attribute the user prefers (Walters et al., Col. 25 Lines 8-15, “Once PA 602 registers with virtual assistant network 601, a record is created, or updated, in PA description database 603 describing user preferences (for example a user's hobbies, areas of interest Such as genres of literature and movies that she likes, other likes and dislikes, other demographical information, personal information, user specific data, payment information, device dependent/independent settings, etc.)” teaches a personal assistant is given to the user that is tailored to the user based on user preferences (from collection of explicit or implicit user information), to better serve the user).
Ryali et al. in view of Walters et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “digital assistant”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Ryali et al. with Walters et al., with motivation of further comprising collecting explicit or implicit user information comprising one or more of: which digital assistant the user prefers; a relative indication of whether the user prefers one digital assistant attribute over another; an indication of a digital assistant attribute the user prefers. “It should also be apparent that, among other things, a plurality of virtual assistant networks operating as described herein may in effect provide a “network of knowledge”, wherein a user can interact with a host VA by querying it for information, and the host VA can access a potentially very extensive network of VAs, each of which possesses at least a knowledge base, thereby making the entire network of knowledge bases accessible in a natural way to a user via a single virtual assistant user interface” (Walters et al., Col. 39 Lines 26-34). The proposed teaching is beneficial in that it allows users to access the entire network of knowledge bases with a single virtual assistant user interface.
Regarding Claim 17,
Ryali et al. in view of Walters et al. teaches the computer system of claim 10 
Walters et al. further teaches further comprising enumerating skills implemented by the plurality of digital assistants and mapping the enumerated skills into a taxonomy used to describe all enumerated skills implemented by the plurality of digital assistants (Walters et al., Col. 2 Lines 21-23, “the use of a virtual assistant broker that may be used to manage a number of virtual assistants in a networked fashion” teaches the management of a plurality of virtual assistants with the use of a virtual assistant broker that are mapped based off skills).  
Ryali et al. in view of Walters et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “digital assistant”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Ryali et al. with Walters et al., with motivation of further comprising enumerating skills implemented by the plurality of digital assistants and mapping the enumerated skills into a taxonomy used to describe all enumerated skills implemented by the plurality of digital assistants. “It should also be apparent that, among other things, a plurality of virtual assistant networks operating as described herein may in effect provide a “network of knowledge”, wherein a user can interact with a host VA by querying it for information, and the host VA can access a potentially very extensive network of VAs, each of which possesses at least a knowledge base, thereby making the entire network of knowledge bases accessible in a natural way to a user via a single virtual assistant user interface” (Walters et al., Col. 39 Lines 26-34). The proposed teaching is beneficial in that it allows users to access the entire network of knowledge bases with a single virtual assistant user interface.
Regarding Claim 18,
Ryali et al. in view of Walters et al. teaches the computer system of claim 10 
Walters et al. teaches further comprising adjusting the score based on explicit or implicit user preference information (Walters at al., Col. 34 Lines 3-14, “Once effort score calculator 902 has determined details and environment that may be required to perform and complete a task, effort score calculator 902 computes an effort score, for example, how long a task may take to complete, what type of connection is required, etc. Effort score calculator 902 may store an effort score for each task in task queue 904. In some embodiments, a duration required to complete a task may be stored for each task in task queue 904. In a particular embodiment, effort score calculator will may be required for a task where a priority was set by user 930 using user priority process 906” teaches determining an effort score (corresponds to the score) based on explicit or implicit user preference information). 
Ryali et al. in view of Walters et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “digital assistant”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Ryali et al. with Walters et al., with motivation of further comprising adjusting the score based on explicit or implicit user preference information. “It should also be apparent that, among other things, a plurality of virtual assistant networks operating as described herein may in effect provide a “network of knowledge”, wherein a user can interact with a host VA by querying it for information, and the host VA can access a potentially very extensive network of VAs, each of which possesses at least a knowledge base, thereby making the entire network of knowledge bases accessible in a natural way to a user via a single virtual assistant user interface” (Walters et al., Col. 39 Lines 26-34). The proposed teaching is beneficial in that it allows users to access the entire network of knowledge bases with a single virtual assistant user interface.
Regarding Claim 19,
Ryali et al. teaches a computer storage medium comprising executable instructions that, when executed by a processor of a computer, cause the computer to provide a meta digital assistant and to perform acts comprising (Ryali et al., Col. 2 Lines 22-39, “a non-transitory computer-readable medium storing computer-executable instructions for classifying software production incident tickets is disclosed. In one example, the stored instructions, when executed by a processor, cause the processor to receive an incident ticket. The stored instructions, when executed by the processor, further cause the processor to extract a plurality of keywords from the incident ticket. The stored instructions, when executed by the processor, further cause the processor to derive a query vector corresponding to the incident ticket based on the plurality of keywords. The stored instructions, when executed by the processor, further cause the processor to classify the incident ticket into at least one of a positive mechanization incident ticket and a negative mechanization incident ticket based on a comparison of the query vector and a plurality of vectors derived from a plurality of past incident tickets” teaches a non-transitory computer-readable medium (corresponds to the computer storage medium) consisting of computer-executable instructions. Col. 3 Lines 51-56, “The system 100 further comprises an IT service management (ITSM) tool 103. The ITSM tool 103 is a service level incident management tool where all incidents are logged as tickets in an incident repository. The ITSM tool 103 is responsible for receiving and processing the incident tickets so as to provide fast and accurate resolution” teaches the system comprising of an IT service management tool (corresponds to the meta digital assistant) performs services and acts).
receiving, at the computer, input representing a request from a user intended to be filled by a digital assistant having machine executable instructions configured to accomplish a designed task when executed (Ryali et al., Col. 2 Lines 22-39, “a non-transitory computer-readable medium storing computer-executable instructions for classifying software production incident tickets is disclosed. In one example, the stored instructions, when executed by a processor, cause the processor to receive an incident ticket. The stored instructions, when executed by the processor, further cause the processor to extract a plurality of keywords from the incident ticket. The stored instructions, when executed by the processor, further cause the processor to derive a query vector corresponding to the incident ticket based on the plurality of keywords. The stored instructions, when executed by the processor, further cause the processor to classify the incident ticket into at least one of a positive mechanization incident ticket and a negative mechanization incident ticket based on a comparison of the query vector and a plurality of vectors derived from a plurality of past incident tickets” teaches the execution of instructions, causing the receiving of an incident ticket (corresponds to the input representing a request) that is filled by mechanization solutions (corresponds to the digital assistant)).
upon receiving the data representing the request, extracting, with the meta digital assistant, a user intent from the input representing the request, the user intent indicating a target task desired by the user (Ryali et al., Col. 2 Lines 7-12, “The processor-executable instructions, on execution, further cause the processor to extract a plurality of keywords from the incident ticket. The processor-executable instructions, on execution, further cause the processor to derive a query vector corresponding to the incident ticket based on the plurality of keywords” teaches extracting a plurality of keywords (corresponds to the user intent) from the incident ticket (corresponds to the request) to derive a query vector (corresponds to the target task desired)).
submitting the extracted user intent to a trained machine learning model to identify at least one digital assistant whose corresponding configured task matches the target task from the extracted user intent and is capable of fulfilling the request from among a plurality of digital assistants, the trained machine learning model being trained on a set of designed task data gathered from the plurality of digital assistants and a plurality of user intents extracted from a plurality of requests from users (Ryali et al., FIG. 2 and Col. 8 Lines 36-38, “The run-time analyzer 202 receives the incident ticket from the ITSM tool or the event correlation engine as test data or run-time data at step 210” teaches the incident tickets with keywords are sent to the run-time analyzer (corresponds to the trained machine learning model). Col. 10 Lines 53-61, “the run-time analyzer 202 resolves such incident ticket using an existing solution at step 219. As will be described in greater detail in conjunction with FIGS. 3 and 4, this is achieved by first identifying the existing solution from a plurality of existing solutions indexed in the SK-Base 203 (i.e., the knowledge repository) based on the incident ticket and then invoking one or more scripts associated with the existing solution to resolve the ticket” teaches the run-time analyzer identifying an existing solution from a plurality of existing solution (corresponds to the one or more candidate digital assistants) based on the incident ticket (corresponds to the target task from the extracted user intent)).
… -9-Application No. 15/866,257Attorney Docket No. 403407-US-NPresponsive to identifying the at least one digital assistant, invoking, by the meta digital assistant, the identified digital assistant to execute corresponding machine executable instructions to accomplish the corresponding designed task to effectuate the extracted user intent (Ryali et al., Fig. 2 and Col. 5 Lines 12-20, “The processor-executable instructions, on execution, further cause the processor to classify the incident ticket into at least one of a positive mechanization incident ticket and a negative mechanization incident ticket based on a comparison of the query vector and a plurality of vectors derived from a plurality of past incident tickets. The plurality of vectors are derived based on a plurality of keywords and their corresponding occurrences in the plurality of past incident tickets” teaches the execution of process-executable instructions to determine a plurality of vectors (corresponds to the plurality of digital assistant) to solve the incident report (corresponds to the designated task from the user request)).
Ryali et al. does not appear to explicitly teach wherein each of the one or more identified candidate digital assistants is capable of intelligently interacting in conversation with the user to accomplish the target task
However, Walters et al., teaches wherein each of the one or more identified candidate digital assistants is capable of intelligently interacting in conversation with the user to accomplish the target task (Walters et al., Col. 7 Lines 4-10, “As used herein, a “dialog” is a conversational exchange between two or more participants consisting of a generally unstructured sequence of natural language contributions in the form of requests, responses, statements and the like. A dialog is an interaction sequence that actually occurs (i.e., in run-time) during a conversation exchange between a user and a natural language system” teaches a dialog being a conversational exchange between a user and a natural language system (corresponds to the digital assistants). Col. 16-17 Lines 61-67 and 1-22, “Interaction environment 401 normally comprises a dialog interface 410 and an interaction processing core engine 403. Dialog interface 410 performs functions necessary for media-specific interactions with users. A principal role of dialog interface 410 is to receive input from a user in order that interaction engine core 403 can successfully determine a user's meaning (and the user's intent), and to provide feedback or responses back to the user. For example, when interactions are conducted using speech interfaces, interaction may be either via a phone 414 (for example when a virtual assistant is used in place of a conventional IVR application) or via a dedicated voice application 413 (for example when a user of a mobile application or a web site interacts with a virtual assistant using an application, and no phone is involved). In either case (or indeed in other cases, such as embodiments where other means of exchanging voice communications via audio signals—of which many are known in the art—are used, such as interaction with a building control virtual assistant using an intercom system), it is generally necessary to convert speech input into some form of text, and conversely to convert text output into some form of speech output (although, it should be noted, there are limited means known in the art for analyzing speech signals directly—known in the art as speech analytics technologies—and these could be used directly to infer user meaning and intent). Normally this is done by a voice-to-text conversion layer within dialog interface 410, comprising an automated speech recognition (ASR) engine 411 and a text-to-speech (TTS) engine 412” teaches a dialog interface for interacting with the user to determines the intention of the user request (corresponds accomplishing the target task).
Ryali et al. in view of Walters et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “digital assistant”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Ryali et al. with Walters et al., with motivation wherein each of the one or more identified candidate digital assistants is capable of intelligently interacting in conversation with the user to accomplish the target task. “It should also be apparent that, among other things, a plurality of virtual assistant networks operating as described herein may in effect provide a “network of knowledge”, wherein a user can interact with a host VA by querying it for information, and the host VA can access a potentially very extensive network of VAs, each of which possesses at least a knowledge base, thereby making the entire network of knowledge bases accessible in a natural way to a user via a single virtual assistant user interface” (Walters et al., Col. 39 Lines 26-34). The proposed teaching is beneficial in that it allows users to access the entire network of knowledge bases with a single virtual assistant user interface.
Claims 8-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryali et al. in view of Walters et al. in further view of Crook et al. (US20160163311A1).
Regarding Claim 8,
Ryali et al. in view of Walters et al. teaches the method of claim 1 
Ryali et al. further teaches wherein the set of designed task data used to train the machine learning model comprises (Ryali et al., FIG. 2 and Col. 5 Lines 43-47, “The preparatory analyzer 201 acquires all the past (i.e., previously logged) incident tickets from the ITSM tool as training data at step 204. In some embodiments, the training data may be selected manually based on an empirical knowledge of the data” teaches utilizing past incident tickets as training data to train the preparatory analyzer (corresponds to the machine learning model)).
a request received from a user (Ryali et al., FIG. 1 and Col. 3 Lines 51-56, “The system 100 further comprises an IT service management (ITSM) tool 103. The ITSM tool 103 is a service level incident management tool where all incidents are logged as tickets in an incident repository. The ITSM tool 103 is responsible for receiving and processing the incident tickets so as to provide fast and accurate resolution” teaches receiving the incident ticket (corresponds to the request)  from a user).
an intent derived from the request (Ryali et al., Col. 1 Lines 56-58, “The method further comprises extracting a plurality of keywords from the incident ticket” teaches extracting a plurality of keywords (corresponds to intent) from the incident ticket (corresponds to the request)). 
a domain associated with the intent (Ryali et al., Col. 5 Lines 43-51, “The preparatory analyzer 201 acquires all the past (i.e., previously logged) incident tickets from the ITSM tool as training data at step 204. In some embodiments, the training data may be selected manually based on an empirical knowledge of the data. The manual selection may be performed in consultation with domain experts such as automation domain expert, operational engineers, and so forth. The past incident tickets 205 are then categorized based on their known mechanization status at step 206” teaches domain experts that are associated with manually selected training data of past incident tickets (corresponds to the intent of the incident tickets)).
Walters further teaches whether or not the request was completed (Walters et al., Col. 34 Lines 56-63, “In a particular embodiment, virtual assistant core 912 may provide a report to user 930 on the status of tasks in task queue 904. For example, a list may be presented with a list (for example via a graphical user interface such as a screen of a tablet device) of tasks that may have been completed, a percentage completion on tasks that may only be partially complete, and a list of tasks that where processing may not have been attempted” teaches providing a report to user indicating whether a list of tasks that may have been completed or a list of task that may not have been attempted). 
skills implemented by a digital assistant (Walters et al., Col. 2 Lines 21-23, “the use of a virtual assistant broker that may be used to manage a number of virtual assistants in a networked fashion” teaches the management of a plurality of virtual assistants based off their skills).
percentage representing a number of times the request was successfully completed by the digital assistant (Walters et al., Col. 21 Lines 59-67, “For example, a report might provide tabular and graphical data pertaining to the number of occurrences of various types of interactions using one or more applications, and data for each row or category of interaction for each time period might include items such as the number and/or percentage of sessions that terminated either prematurely or in an unexpected way, the number of sessions that resulted in or involved a product sales inquiry, the number of those that resulted in a sale, and so forth” teaches a percentage representation of sessions that resulted in successful  sales and sales inquiry (corresponds to request completed by the digital assistant)). 
a time measure indicating how long the request took to completion or abandonment (Walters et al., Col. 34 Lines 9-10, “a duration required to complete a task may be stored for each task in task queue 904” teaches a task queue that stores the duration (corresponds to time measure) required to complete a task). 
a step measure indicating how many steps in a dialog were performed before completion or abandonment (Walters et al., Col. 7 Lines 11-13 and Lines 34-37, “a “flow' is a logical task unit comprising a set of related interaction steps required (and preconfigured) in order to perform a task. Typically a flow may comprise one or more transition conditions and operative nodes. A flow is typically defined in a natural language system as a series of predefined steps to perform when some triggering condition is satisfied… Natural language systems carry out their function using dialogs, which can be thought of also as the actual, as executed, sequence of interaction steps between a user and a natural language system” teaches a system that uses dialogs that are executed sequence of interaction steps between a user and a natural language system. The interaction steps are arranged in advance and stored to perform tasks).
Ryali et al. in view of Walters et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “digital assistant”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Ryali et al. with Walters et al., with motivation of whether or not the request was completed, skills implemented by a digital assistant, percentage representing a number of times the request was successfully completed by the digital assistant, a time measure indicating how long the request took to completion or abandonment, and a step measure indicating how many steps in a dialog were performed before completion or abandonment. “It should also be apparent that, among other things, a plurality of virtual assistant networks operating as described herein may in effect provide a “network of knowledge”, wherein a user can interact with a host VA by querying it for information, and the host VA can access a potentially very extensive network of VAs, each of which possesses at least a knowledge base, thereby making the entire network of knowledge bases accessible in a natural way to a user via a single virtual assistant user interface” (Walters et al., Col. 39 Lines 26-34). The proposed teaching is beneficial in that it allows users to access the entire network of knowledge bases with a single virtual assistant user interface.
Ryali et al. in view of Walters et al. does not appear to explicitly teach user feedback indicating a preference for the digital assistant and user feedback indicating a preference for a characteristic of the digital assistant
However, Crook et al., teaches user feedback indicating a preference for the digital assistant (Crook et al., Para. [0026], “the systems and methods described herein utilize a probabilistic model of a knowledge base framework to a) resolve ambiguities with multiple intents and/or descriptions of the intent; b) maintain the state of active intents and/or entities/attributes describing the intents across multiple exchanges or turns in a conversation with the user, so as to implicitly infer references made by the user that refer to items mentioned earlier in the conversation; c) whenever applicable match a user's preferences; and d) given a failure to understand an user's intent (e.g., either because the intent cannot be found or the confidence score of its best guess is below a threshold), engage in a dialog to understand user intent” teaches utilizing feedback from user to provide specific preferences).
user feedback indicating a preference for a characteristic of the digital assistant (Crook et al., Para. [0032], “User data also includes user feedback. User feedback is information given directly to the device that provides specific preferences of the user. The user feedback may be directly or indirectly solicited by the device 104. For example, the user data 108 may include age, sex, likes, dislikes, credit card information, activity level, food preferences, news preferences, social preferences, and etc. In some embodiments, the user information and user feedback are received by the device 104 via spoken language input 106 and/or other modalities from the user 102. User data 108 also includes user inferences. User inferences are assumptions about the user that can be made based on the user data 108. The inferences may be utilized to determine additional relevant data about the user” teaches utilizing feedback to identify tags for searching knowledge base framework. This will further help identifying characteristics that are preferred by the user). 
 Ryali et al. in view of Walters et al. in view of Crook et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “spoken language input”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Ryali et al. and Walters et al. with Crook et al., with motivation of user feedback indicating a preference for the digital assistant and user feedback indicating a preference for a characteristic of the digital assistant. “Preventing the user from having to explicitly state each intent and desired goal while still receiving the desired goal from the device, improves a user's ability to accomplish tasks, perform commands, and get desired products and/or services. Additionally, the improved response to spoken language inputs from a user improves user interactions with the device” (Crook et al., Abstract). The proposed teaching is beneficial in that it improves the user’s experience and interaction with the device.
Regarding Claim 9,
Ryali et al. in view of Walters et al. in view of Crook et al. teaches the method of claim 8 
Ryali et al. further teaches wherein at least some of the set of data used to train the machine learning model is aggregated on one or more of (Ryali et al., FIG. 2 and Col. 5 Lines 43-47, “The preparatory analyzer 201 acquires all the past (i.e., previously logged) incident tickets from the ITSM tool as training data at step 204. In some embodiments, the training data may be selected manually based on an empirical knowledge of the data” teaches utilizing past incident tickets as training data to train the preparatory analyzer (corresponds to the machine learning model)).
a per intent group basis (Ryali et al., Col. 1 Lines 56-58, “The method further comprises extracting a plurality of keywords from the incident ticket” teaches extracting a plurality of keywords (corresponds to intent group) from the received incident ticket).
a per domain basis (Ryali et al., Col. 5 Lines 43-51, “The preparatory analyzer 201 acquires all the past (i.e., previously logged) incident tickets from the ITSM tool as training data at step 204. In some embodiments, the training data may be selected manually based on an empirical knowledge of the data. The manual selection may be performed in consultation with domain experts such as automation domain expert, operational engineers, and so forth. The past incident tickets 205 are then categorized based on their known mechanization status at step 206” teaches domain experts that are associated with manually selected training data of past incident tickets). 
a per query basis (Ryali et al., Col. 1 Lines 58-60, “The method further comprises deriving a query vector corresponding to the incident ticket based on the plurality of keywords” teaches a query vector).
Walters et al. further teaches a per user basis (Walters et al., Col. 16 Lines 17-19, “In addition, inferences may be drawn based on data about one or more users (for example, when users do “this” they normally also want to do “that”)” teaches inference being drawn based on data per users). 
a per cohort basis (Walters et al., Col. 18 Lines 26-32, “every time input interpretation module 407 receives and processes a user input 404, and every time output generation module 408 formulates a response 405 and sends it to dialog interface 410, log file generation module 409 generates one or more log files 421 in order to capture a history of interactions between users and natural language interaction applications” teaches a log file of history of interaction between users (corresponds to per cohort) and natural language interaction applications) 
a user population basis (Walters et al., Col. 20 Lines 29-33, “Responses 405 (and corresponding requests 404) may be ranked according to one of many numerical or qualitative parameters, such as most popular, most used, most often abandoned from, most often viewed, most often complained about, or any other similar ranking metric” teaches user popularity basis).
a per intent basis (Walters et al., Col. 8 Lines 11-15, “a “language recognition rule” is a specific type of condition built up from language objects and used for capturing natural language expressions. For example, a language recognition rule can be used to interpret or capture the intention of a user request” teaches capturing the intention of a user request). 
Ryali et al. in view of Walters et al. in view of Crook et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “digital assistant”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Ryali et al. and Walters et al. with Crook et al., with motivation of a per user basis; a per cohort basis; a user population basis; a per intent basis. “It should also be apparent that, among other things, a plurality of virtual assistant networks operating as described herein may in effect provide a “network of knowledge”, wherein a user can interact with a host VA by querying it for information, and the host VA can access a potentially very extensive network of VAs, each of which possesses at least a knowledge base, thereby making the entire network of knowledge bases accessible in a natural way to a user via a single virtual assistant user interface” (Walters et al., Col. 39 Lines 26-34). The proposed teaching is beneficial in that it allows users to access the entire network of knowledge bases with a single virtual assistant user interface.
Crook et al. further teaches a per domain group basis (Crook et al., Para. [0026], “the systems and methods described herein represent the dialog state and carry out inference directly over existing large graphical knowledge bases that span multiple domains and build the dialog state graphical model incrementally and automatically using the graphical knowledge frameworks as the skeleton over multiple turns of a conversation” teaches carrying out inferences that is based off a span of multiple domains (corresponds to the per domain group)).
Ryali et al. in view of Walters et al. in view of Crook et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “spoken language input”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Ryali et al. and Walters et al. with Crook et al., with motivation of a per domain group basis. “Preventing the user from having to explicitly state each intent and desired goal while still receiving the desired goal from the device, improves a user's ability to accomplish tasks, perform commands, and get desired products and/or services. Additionally, the improved response to spoken language inputs from a user improves user interactions with the device” (Crook et al., Abstract). The proposed teaching is beneficial in that it improves the user’s experience and interaction with the device.
Regarding Claim 20,
Ryali et al. teaches the computer storage medium of claim 19 
Ryali et al. further teaches wherein the set of designed task data used to train the machine learning model comprises a plurality of (Ryali et al., FIG. 2 and Col. 5 Lines 43-47, “The preparatory analyzer 201 acquires all the past (i.e., previously logged) incident tickets from the ITSM tool as training data at step 204. In some embodiments, the training data may be selected manually based on an empirical knowledge of the data” teaches utilizing past incident tickets as training data to train the preparatory analyzer (corresponds to the machine learning model)).
a request received from a user (Ryali et al., FIG. 1 and Col. 3 Lines 51-56, “The system 100 further comprises an IT service management (ITSM) tool 103. The ITSM tool 103 is a service level incident management tool where all incidents are logged as tickets in an incident repository. The ITSM tool 103 is responsible for receiving and processing the incident tickets so as to provide fast and accurate resolution” teaches receiving the incident ticket (corresponds to the request)  from a user).
an intent derived from the request (Ryali et al., Col. 1 Lines 56-58, “The method further comprises extracting a plurality of keywords from the incident ticket” teaches extracting a plurality of keywords (corresponds to intent) from the incident ticket (corresponds to the request)).
a domain associated with the intent (Ryali et al., Col. 5 Lines 43-51, “The preparatory analyzer 201 acquires all the past (i.e., previously logged) incident tickets from the ITSM tool as training data at step 204. In some embodiments, the training data may be selected manually based on an empirical knowledge of the data. The manual selection may be performed in consultation with domain experts such as automation domain expert, operational engineers, and so forth. The past incident tickets 205 are then categorized based on their known mechanization status at step 206” teaches domain experts that are associated with manually selected training data of past incident tickets (corresponds to the intent of the incident tickets)).
Ryali et al. does not appear to explicitly teach whether or not the request was completed, skills implemented by a digital assistant, percentage representing a number of times the request was successfully completed by the digital assistant, a time measure indicating how long the request took to completion or abandonment, and a step measure indicating how many steps in a dialog were performed before completion or abandonment.
However, Walters et al., teaches whether or not the request was completed (Walters et al., Col. 34 Lines 56-63, “In a particular embodiment, virtual assistant core 912 may provide a report to user 930 on the status of tasks in task queue 904. For example, a list may be presented with a list (for example via a graphical user interface such as a screen of a tablet device) of tasks that may have been completed, a percentage completion on tasks that may only be partially complete, and a list of tasks that where processing may not have been attempted” teaches providing a report to user indicating whether a list of tasks that may have been completed or a list of task that may not have been attempted). 
skills implemented by a digital assistant (Walters et al., Col. 2 Lines 21-23, “the use of a virtual assistant broker that may be used to manage a number of virtual assistants in a networked fashion” teaches the management of a plurality of virtual assistants based off their skills).
percentage representing a number of times the request was successfully completed by the digital assistant (Walters et al., Col. 21 Lines 59-67, “For example, a report might provide tabular and graphical data pertaining to the number of occurrences of various types of interactions using one or more applications, and data for each row or category of interaction for each time period might include items such as the number and/or percentage of sessions that terminated either prematurely or in an unexpected way, the number of sessions that resulted in or involved a product sales inquiry, the number of those that resulted in a sale, and so forth” teaches a percentage representation of sessions that resulted in successful  sales and sales inquiry (corresponds to request completed by the digital assistant)).  
… a time measure indicating how long the request took to completion or abandonment (Walters et al., Col. 34 Lines 9-10, “a duration required to complete a task may be stored for each task in task queue 904” teaches a task queue that stores the duration (corresponds to time measure) required to complete a task).
a step measure indicating how many steps in a dialog were performed before completion or abandonment (Walters et al., Col. 7 Lines 11-13 and Lines 34-37, “a “flow' is a logical task unit comprising a set of related interaction steps required (and preconfigured) in order to perform a task. Typically a flow may comprise one or more transition conditions and operative nodes. A flow is typically defined in a natural language system as a series of predefined steps to perform when some triggering condition is satisfied… Natural language systems carry out their function using dialogs, which can be thought of also as the actual, as executed, sequence of interaction steps between a user and a natural language system” teaches a system that uses dialogs that are executed sequence of interaction steps between a user and a natural language system. The interaction steps are arranged in advance and stored to perform tasks).
Ryali et al. in view of Walters et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “digital assistant”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Ryali et al. with Walters et al., with motivation of whether or not the request was completed, skills implemented by a digital assistant, percentage representing a number of times the request was successfully completed by the digital assistant, a time measure indicating how long the request took to completion or abandonment, and a step measure indicating how many steps in a dialog were performed before completion or abandonment. “It should also be apparent that, among other things, a plurality of virtual assistant networks operating as described herein may in effect provide a “network of knowledge”, wherein a user can interact with a host VA by querying it for information, and the host VA can access a potentially very extensive network of VAs, each of which possesses at least a knowledge base, thereby making the entire network of knowledge bases accessible in a natural way to a user via a single virtual assistant user interface” (Walters et al., Col. 39 Lines 26-34). The proposed teaching is beneficial in that it allows users to access the entire network of knowledge bases with a single virtual assistant user interface.
Ryali et al. in view of Walters et al. does not appear to explicitly teach user feedback indicating a preference for the digital assistant and user feedback indicating a preference for a characteristic of the digital assistant
However, Crook et al., teaches user feedback indicating a preference for the digital assistant (Crook et al., Para. [0026], “the systems and methods described herein utilize a probabilistic model of a knowledge base framework to a) resolve ambiguities with multiple intents and/or descriptions of the intent; b) maintain the state of active intents and/or entities/attributes describing the intents across multiple exchanges or turns in a conversation with the user, so as to implicitly infer references made by the user that refer to items mentioned earlier in the conversation; c) whenever applicable match a user's preferences; and d) given a failure to understand an user's intent (e.g., either because the intent cannot be found or the confidence score of its best guess is below a threshold), engage in a dialog to understand user intent” teaches utilizing feedback from user to provide specific preferences).
user feedback indicating a preference for a characteristic of the digital assistant (Crook et al., Para. [0032], “User data also includes user feedback. User feedback is information given directly to the device that provides specific preferences of the user. The user feedback may be directly or indirectly solicited by the device 104. For example, the user data 108 may include age, sex, likes, dislikes, credit card information, activity level, food preferences, news preferences, social preferences, and etc. In some embodiments, the user information and user feedback are received by the device 104 via spoken language input 106 and/or other modalities from the user 102. User data 108 also includes user inferences. User inferences are assumptions about the user that can be made based on the user data 108. The inferences may be utilized to determine additional relevant data about the user” teaches utilizing feedback to identify tags for searching knowledge base framework. This will further help identifying characteristics that are preferred by the user). 
 Ryali et al. in view of Walters et al. in view of Crook et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “spoken language input”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Ryali et al. and Walters et al. with Crook et al., with motivation of user feedback indicating a preference for the digital assistant and user feedback indicating a preference for a characteristic of the digital assistant. “Preventing the user from having to explicitly state each intent and desired goal while still receiving the desired goal from the device, improves a user's ability to accomplish tasks, perform commands, and get desired products and/or services. Additionally, the improved response to spoken language inputs from a user improves user interactions with the device” (Crook et al., Abstract). The proposed teaching is beneficial in that it improves the user’s experience and interaction with the device.

Response to Arguments
Applicant's arguments filed 06/21/2022 with respect to the 35 U.S.C. 103 rejection to claims 1-20 have been fully considered but they are not persuasive. Applicant asserts that “The Present Office Action argued that the run-time analyzer corresponds to the trained machine learning model and that the existing solution corresponds to the one or more identified candidate digital assistants. (Present Office Action, pages 5-6.) However, in Ryali, the existing solution is not "capable of intelligently interacting in a conversation with the user to accomplish the target task" (emphasis added), as recited in claim 19 as amended. (Ryali, and page 1 of the Examiner-Initiated Interview Summary, "the Ryali et al. reference does not mention the digital assistant interacting through a dialogue or conversation.")” (Remarks, Pg. 11-12)
Examiner’s Response:
	The Examiner respectfully disagrees. Walters et al. teaches “capable of intelligently interacting in a conversation with the user to accomplish the target task” (Walters et al., Col. 7 Lines 4-10, “As used herein, a “dialog” is a conversational exchange between two or more participants consisting of a generally unstructured sequence of natural language contributions in the form of requests, responses, statements and the like. A dialog is an interaction sequence that actually occurs (i.e., in run-time) during a conversation exchange between a user and a natural language system” teaches a dialog being a conversational exchange between a user and a natural language system (corresponds to the digital assistants). Col. 16-17 Lines 61-67 and 1-22, “Interaction environment 401 normally comprises a dialog interface 410 and an interaction processing core engine 403. Dialog interface 410 performs functions necessary for media-specific interactions with users. A principal role of dialog interface 410 is to receive input from a user in order that interaction engine core 403 can successfully determine a user's meaning (and the user's intent), and to provide feedback or responses back to the user. For example, when interactions are conducted using speech interfaces, interaction may be either via a phone 414 (for example when a virtual assistant is used in place of a conventional IVR application) or via a dedicated voice application 413 (for example when a user of a mobile application or a web site interacts with a virtual assistant using an application, and no phone is involved). In either case (or indeed in other cases, such as embodiments where other means of exchanging voice communications via audio signals—of which many are known in the art—are used, such as interaction with a building control virtual assistant using an intercom system), it is generally necessary to convert speech input into some form of text, and conversely to convert text output into some form of speech output (although, it should be noted, there are limited means known in the art for analyzing speech signals directly—known in the art as speech analytics technologies—and these could be used directly to infer user meaning and intent). Normally this is done by a voice-to-text conversion layer within dialog interface 410, comprising an automated speech recognition (ASR) engine 411 and a text-to-speech (TTS) engine 412” teaches a dialog interface for interacting with the user to determines the intention of the user request (corresponds accomplishing the target task).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry T Nguyen whose telephone number is (571)272-8860. The examiner can normally be reached Monday-Friday 8:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY TRONG NGUYEN/
Examiner, Art Unit 2125        

/ALAN CHEN/Primary Examiner, Art Unit 2125